Citation Nr: 1725487	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nausea (claimed as a stomach disorder), to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2016).

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a bilateral elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a bilateral wrist disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

6.  Entitlement to service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

7.  Entitlement to service connection for asthma, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1974 to October 1978 and from January 1991 to May 1991, with service in the Persian Gulf from January 22, 1991, to April 28, 1991.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Agency of Original Jurisdiction (AOJ) over these matters is the RO in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The Veteran's stomach disorder, which manifested as nausea, is not etiologically related to his active duty service, to include service during the Persian Gulf War.  

2.  The Veteran's bilateral shoulder disorder is not etiologically related to his active duty service, to include service during the Persian Gulf War.  

3.  The Veteran's bilateral elbow disorder is not etiologically related to his active duty service, to include service during the Persian Gulf War.  

4.  The Veteran's bilateral hip disorder is not etiologically related to his active duty service, to include service during the Persian Gulf War.  

5.  The Veteran's bilateral wrist disorder is not etiologically related to his active duty service, to include service during the Persian Gulf War.  

6.  The Veteran's bilateral knee disorder is not etiologically related to his active duty service, to include service during the Persian Gulf War.  

7.   The Veteran's asthma is not etiologically related to his active duty service, to include service during the Persian Gulf War.  

8.  Entitlement to a TDIU may not be granted as a matter of law because the Veteran does not have any service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nausea (claimed as a stomach disorder) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

3.  The criteria for service connection for a bilateral elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

4.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

5.  The criteria for service connection for a bilateral wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

6.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

7.  The criteria for service connection for an asthma disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

8.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Service Connection for Nausea, Shoulders, Elbows, Hips, Wrists, Knees, and Asthma

The Veteran asserts that his stomach, shoulders, elbows, hips, wrists, and knees disorders are due to an undiagnosed illness as a result of service during the Persian Gulf War.  He also contends that his current asthma disorder is due to exposure to well fire smoke, desert sand, and various other environmental conditions during his Persian Gulf War service.  Because evidence pertaining to these disorders is located in the same or similar records, the Board shall analyze these matters together below.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); see also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).  As the Veteran's personnel records show that he served in the Southwest Asia Theater of operations from January 22, 1991, to April 28, 1991, these provisions apply to him.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  See 38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C.A. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence shows that the Veteran has had joint pain and stomach symptoms, as well as a diagnosis of asthma, on many occasions during the appeal period.  Aside from many VA treatment records that note these symptoms, the claims file includes a November 2009 VA examination report during which the Veteran was noted to have migrating arthralgias in his shoulders, elbows, hips, wrists, and knees.  This examiner also diagnosed the Veteran with nausea symptoms and confirmed his diagnosis of asthma.  Thus, the first element of service connection is met for each matter on appeal.  

Regarding the second element of service connection, the Veteran's service treatment records from the 1970s and 1990s are silent as to complaints of or treatment for the disorders on appeal.  Specifically, his September 1974, June 1978, January 1991, and April 1991 reports of medical examination did not show any such symptoms, and the Veteran denied ever having any such symptoms, including swollen or painful joints, asthma, shortness of breath, pain or pressure in chest, frequent indigestion, stomach, liver, or intestinal trouble, arthritis, rheumatism, or bursitis, painful or "trick" shoulder or elbow, and "trick" or locked knee, in reports of medical history during these evaluations.  

Overall, the record shows that his claimed stomach, bilateral shoulder, bilateral elbow, bilateral hip, bilateral wrist, bilateral knee, and asthma symptoms developed following service.  For example, a September 1993 private treatment record showed the Veteran's complaints of migratory joint pain, including in his shoulders and left knee.  However, because the Veteran served in the Southwest Asia Theater during the Persian Gulf War and he is seeking service connection for these disorders as due to an undiagnosed illness pursuant to 38 U.S.C.A. § 1117 or exposures to certain environmental conditions during his Persian Gulf War service, the second element of service connection is met.  

Regarding the nexus element, the claims file includes many VA and private treatment records in which the Veteran complained of and was treated for a respiratory disorder, joint pain, and gastrointestinal symptoms.  However, the vast majority of these records do not discuss or mention the etiology of these symptoms, and do not discuss the causal relationship between his current symptoms and his military service, including service in the Southwest Asia Theater.   

A September 1993 private progress note showed that the Veteran complained of migratory joint pain primarily involving his left scapular area, bilateral shoulders, and left knee, which was present for two years.  He told the doctor that he was in Saudi Arabia for six months.  The doctor diagnosed him with a possible medial meniscus tear in the left knee and migratory arthralgias.  

An October 1993 private progress note showed that the Veteran had full range of motion in all joints and no swelling or redness.  The doctor determined that the Veteran had arthralgias and the doctor could not determine their etiology.  

An April 1999 Army Reserve report of medical history showed that the Veteran denied ever having swollen or painful joints, asthma, shortness of breath, pain or pressure in chest, frequent indigestion, arthritis, rheumatism, bursitis, painful or "trick" shoulder or elbow, "trick" or locked knee, and stomach, liver, or intestinal trouble.  The examiner noted that the Veteran's bodily symptoms were normal.  

An August 1999 private treatment record showed the Veteran's complaints of migratory joint pain.  He reported increased pain in the left knee following an injury while walking in his yard, during which he twisted his left knee.  The doctor noted the Veteran's history of asthma symptoms and abnormal elevation of uric acid.  A review of systems evaluation showed intermittent, recurrent asthma, and that the Veteran was able to run five miles per day.  An x-ray of the left knee was normal.  The doctor's impression was medial meniscus tear of the left knee and hyperuricemia with migratory arthalgias.  After a month, this doctor noted that the Veteran's uric acid was normal and that the Veteran only complained of right elbow pain.  The doctor diagnosed him with lateral epicondylitis and resolved hyperuricemia.  

In a November 2000 VA pulmonary note, the Veteran's mild asthma diagnosis was confirmed.  The Veteran told the doctor that he was diagnosed with asthma in the early 1990s, shortly after his return from Operation Desert Storm.  He also told the doctor that he previously worked in the textile industry.  

In a March 2006 VA vocational rehabilitation note, the Veteran stated that he was diagnosed with some of the disorders related to Gulf War veterans and that he possibly wanted to file service connection claims for these disorders.  

An August 2008 personnel information exchange system (PIES) reply indicated that there was no evidence that the Veteran was exposed to mustard gas or lewisite during his service in Southwest Asia.  

In June 2009, the Veteran filed claims for service connection for the disorders on appeal.  He contended that he was exposed to burning oil wells and hazardous gas.  He alleged that he began to experience severe joint pain in his knees, hips, elbows, wrists, and shoulders following his discharge in June 1991.  He also asserted that he began to experience minor cramps or pain in his lower stomach or intestinal area.  He indicated that he received injections in his elbows and shoulders to alleviate the pain.  He asserted that his joints only hurt occasionally but without a cause or reason.  He contended that his gastrointestinal symptoms continued to get worse since his discharge and that he has had two colonoscopies performed and five polyps removed over an approximately six-year period.  He endorsed symptoms of constant, minor pain and discomfort in his lower stomach and upper intestinal area.  He stated that he experienced his first asthma symptoms in 1995 or 1996 and that VA diagnosed him with chemically-induced asthma.  He asserted that he was treated for several years with steroids but that he experienced chest pain and asthma symptoms on a daily basis since January 2009.  

The Veteran was afforded VA examinations for his gastrointestinal, pulmonary, and musculoskeletal symptoms in November 2009.  After performing physical examinations, noting the Veteran's symptoms and self-reported history, and reviewing the Veteran's claims file, the examiner diagnosed him with nausea, migrating arthralgias in his shoulders, elbows, hips, wrists, and knees, and asthma.  In a May 2011 addendum VA medical opinion, after reviewing the Veteran's claims file, including the November 2009 physical examinations, pertinent service and post-service treatment records, and the Veteran's lay statements, this examiner determined that the Veteran has a mild obstructive lung defect that was not responsive to a bronchodilator.  The examiner concluded that there was no diagnostic evidence to support the Veteran's claims, as there was no evidence of an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology for the Veteran's stomach, shoulders, elbows, hips, wrists, knees, and asthma disorders.  The examiner explained that all of the Veteran s disorders were consistent with a disease with a clear and specific etiology and diagnosis.  The examiner determined that the Veteran's disability pattern represented a disease with a clear and specific etiology and diagnosis.  The examiner opined that all of the Veteran s disorders, including disability patterns and diagnosed diseases, were not related to any specific exposure event experienced by the Veteran during his service in Southwest Asia.  

The examiner further determined that there was no objective evidence at the time of the November 2009 VA examination that the Veteran's symptoms had been continuously present for six months or more, including postexertional malaise, extreme prolonged exhaustion, and exacerbation of symptoms following physical or mental exertion, unrefreshing sleep, muscle pain, multijoint pain without swelling or redness, headaches of a new type or severity, sore throat that was frequent or recurring, or tender cervical or axillary lymph nodes.   The examiner noted that the Armed Forces Health Surveillance Center, the Naval Health Research Center, and the U S Army Public Health Command conducted research to investigate associations of illnesses and other health conditions among deployed service member populations who were in locations with burn pits.  These studies found no substantial or consistent long term health effects in personnel assigned to locations with burn pits when compared to others who were assigned to locations without burn pits and also to personnel who did not deploy to Afghanistan and Iraq. 

In an April 2010 VA pulmonary consultation note, the Veteran indicated that he was exposed to smoke in Kuwait in 1990 when oil fields were set on fire.  In addition to these oil fumes, the Veteran reported being exposed to dye fumes while working in a chemical manufacturing plant, but he indicated that he always wore a mask at work.  The doctor diagnosed the Veteran with mild, intermittent asthma.  

In an August 2011 substantive appeal to the Board, the Veteran asserted that his VA doctors agreed that his lung disorder was likely associated with environmental hazards he was exposed to in service, such as sand dust.  

In a September 2011 statement to a congressman, the Veteran asserted that he has experienced varied ailments since 1991.  He indicated that he was exposed to oil well fires, gas, and desert sands while in service.  He described many current disorders and symptoms, including incapacitating episodes of nausea, lightheadedness, incoherency, and high blood pressure. 

He made similar contentions during a December 2011 hearing before a decision review officer (DRO).  He testified that he did not have any respiratory symptoms while in service, but that these symptoms developed in June 1991.  He also testified that he was diagnosed with asthma in 1994 or 1995, and that a VA doctor has told him that his pulmonary symptoms are due to metals found in Persian Gulf sand.  He contended that his gastrointestinal symptoms, including discomfort and pain, onset almost immediately after his separation from military service.  He also noted that he has migrating joint pain and that x-rays have shown that he does not have arthritis.  

In a March 2015 VA primary care note, the Veteran complained of multiple joint pains since 1991, with the worst pain being in his shoulders.  

In light of the aforementioned evidence, the Board finds that the Veteran's stomach, shoulders, elbows, hips, wrists, knees, and asthma disorders are not etiologically related to his active duty service, to include his service in Southwest Asia during the Persian Gulf War.  The Board has considered the Veteran's assertions that his current symptoms are due to his active duty service, including being exposed to sand, gas, burning oil fumes, and dust.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of these types of pulmonary, joint, and gastrointestinal disorders due to the medical complexity of the matter involved.  These symptoms and disorders require specialized training for a determination as to causation and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology as related to his active duty service in the Persian Gulf War.  

The November 2009 and May 2011 findings and opinions of the VA examiner are competent and entitled to significant probative weight because the medical professional explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Board finds this examiner's findings and opinions to be probative evidence because of his expertise, training, education, proper support and rationale, and thorough review of the Veteran's self-reported history and records.  While the Board acknowledges the Veteran's contentions that his stomach, respiratory, shoulders, elbows, hips, wrists, and knees symptoms are due to an undiagnosed illness stemming from his service in the Southwest Asia Theater, the Board determines that the conclusion that these symptoms are not due to an undiagnosed illness or exposures to various environmental conditions in the Persian Gulf is more in keeping with the record as a whole, to include the VA examiner's opinions.

Therefore, as the preponderance of the evidence is against entitlements to service connection for nausea (claimed as a stomach disorder), a bilateral shoulder disorder, a bilateral elbow disorder, a bilateral hip disorder, a bilateral wrist disorder, a bilateral knee disorder, and asthma, to include as qualifying chronic disabilities under 38 C.F.R. § 3.317, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

TDIU

The Veteran also contends that he is prevented from securing and maintaining substantially gainful employment due to his stomach, shoulders, elbows, hips, wrists, knees, and asthma disorder, and thus, he is entitled to a TDIU.  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability must be rated as 60 percent or more disabling, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more disabling, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran does not have any disabilities for which service connection has been established.  As entitlement to a TDIU may only be granted for unemployability due to a service-connected disability or disabilities, the predicate requirement for TDIU eligibility has not been met.  Thus, entitlement to TDIU must be denied as a matter of law.  

Accordingly, entitlement to a TDIU is denied.  As the law, and not the facts, determines the outcome of this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for nausea (claimed as a stomach disorder), to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a bilateral shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

Service connection for a bilateral elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a bilateral wrist disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

Service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

Service connection for asthma, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

A TDIU is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


